   Case: 1:20-cv-00062-GHD-RP Doc #: 1 Filed: 04/06/20 1 of 5 PageID #: 1




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF MISSISSIPPI
                           ABERDEEN DIVISION


  Tammy Collier,                                  Civil Action No. 1:20cv62-GHD-RP

                          Plaintiff,

                                                  COMPLAINT
            – against–



  TD Bank USA, N.A., d/b/a Target Card
  Services, TransUnion, LLC, and Equifax
  Information Services, LLC

                          Defendant(s).



                                       COMPLAINT

       Plaintiff, Tammy Collier (hereinafter “Plaintiff”), by and through her attorneys,
The Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against
Defendants, TD Bank USA, N.A., d/b/a Target Card Services (TD Bank), TransUnion,
LLC (“TransUnion”), and Equifax Information Services, LLC (“Equifax”), alleges as
follows:

                                  INTRODUCTION

      1. This is an action for damages brought by an individual consumer for Defendants’
         violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the
         “FCRA”) and other claims related to unlawful credit reporting practices. The
         FCRA prohibits furnishers of credit information from falsely and inaccurately
         reporting consumers’ credit information to credit reporting agencies.

                                        PARTIES

      2. Plaintiff, Tammy Collier, is an adult citizen of Mississippi.
      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.
      4. Defendant TD Bank does business throughout the country and in the state of
         Mississippi. TD Bank is a “furnisher” of consumer credit information as that
         term is used in Section 1681s-2 of the FCRA.
      5. Defendant TransUnion is a limited liability company, doing business throughout
         the country and in the state of Mississippi. TransUnion is a “consumer reporting


                                          1
Case: 1:20-cv-00062-GHD-RP Doc #: 1 Filed: 04/06/20 2 of 5 PageID #: 2




    agency” as defined in Section 1681a(f) of the FCRA. TransUnion is one of the
    largest CRAs in the world.
 6. Defendant Equifax is a corporation, doing business throughout the country and
    in the state of Mississippi. Equifax is a “consumer reporting agency” as defined
    in Section 1681a(f) of the FCRA. Equifax is one of the largest CRAs in the world.

                       JURISDICTION AND VENUE

 7. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.
    § 1331 because the rights and obligations of the parties in this action arise out of
    15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce
    any liability created under 15 U.S.C. § 1681 may be brought in any appropriate
    United States District Court, without regard to the amount in controversy.
 8. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because a
    substantial part of the events and omissions giving rise to Plaintiffs’ claims
    occurred in Mississippi.

                         FACTUAL ALLEGATIONS

 9. Defendant TD Bank issued an account ending in 6663 to Plaintiff. The account
     was routinely reported on Plaintiff’s consumer credit report.
 10. The consumer report at issue is a written communication of information
     concerning Plaintiff’s credit worthiness, credit standing, credit capacity,
     character, general reputation, personal characteristics, or mode of living which
     is used or for the purpose of serving as a factor in establishing the consumer’s
     eligibility for credit to be used primarily for personal, family, or household
     purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.
 11. On or about March 22, 2019, Plaintiff and TD Bank d/b/a Target Card Services
     entered into a settlement agreement for the above referenced account. A redacted
     copy of the settlement agreement is attached hereto as Exhibit A.
 12. Pursuant to the terms of the settlement, Plaintiff was required to make payments
     totaling $522.00 to settle and close her TD Bank account.
 13. Plaintiff, via her debt settlement representative, timely made the requisite
     settlement payment. Redacted proof of this payment is attached hereto as
     Exhibit B.
 14. However, over half a year later, Plaintiff’s TD Bank account continued to be
     negatively reported.
 15. In particular, on a requested credit report dated December 17, 2019, Plaintiff’s
     TD Bank account was reported with a status of “CHARGE OFF”, a balance of
     $1,216.00, and a past due balance of $1,216.00. The relevant portion of
     Plaintiff’s credit report is attached hereto as Exhibit C.
 16. This tradeline was inaccurately reported. As evidenced by the settlement
     agreement and proof of payment, the account was settled for less than full
     balance and must be reported as settled with a balance of $0.00.
 17. On or about December 26, 2019, Plaintiff, via her attorney at the time, notified
     Defendants of a dispute with the completeness and/or accuracy of the reporting



                                      2
Case: 1:20-cv-00062-GHD-RP Doc #: 1 Filed: 04/06/20 3 of 5 PageID #: 3




     of Plaintiff’s TD Bank account. A redacted copy of this letter and the certified
     mail receipts are attached hereto as Exhibit D.
 18. Therefore, Plaintiff disputed the accuracy of the derogatory information reported
     by TD Bank to the Consumer Reporting Agencies via certified mail in
     accordance with 15 U.S.C. § 1681i of the FCRA.
 19. In March 2020, Plaintiff requested an updated credit report for review. The
     tradeline for Plaintiff’s TD Bank account remained inaccurate, as Defendants
     failed to correct the inaccuracy. The relevant portions of the March 2020 credit
     reports are attached hereto as Exhibit E.
 20. TransUnion and Equifax did not notify TD Bank of the dispute by Plaintiff in
     accordance with the FCRA, or alternatively, did notify TD Bank and TD Bank
     failed to properly investigate and delete the tradeline or properly update the
     tradeline on Plaintiff’s credit reports.
 21. If TD Bank had performed a reasonable investigation of Plaintiff’s dispute,
     Plaintiff’s TD Bank account would have been updated to reflect a “settled” status
     with a balance of $0.00.
 22. Despite the fact that TD Bank has promised through its subscriber agreements or
     contracts to accurately update accounts, TD Bank has nonetheless willfully,
     maliciously, recklessly, wantonly, and/or negligently failed to follow this
     requirement as well as the requirements set forth under the FCRA, which has
     resulted in the intended consequences of this information remaining on
     Plaintiff’s credit reports.
 23. Defendants failed to properly maintain and failed to follow reasonable
     procedures to assure maximum possible accuracy of Plaintiff’s credit
     information and Plaintiff’s credit report, concerning the account in question, thus
     violating the FCRA. These violations occurred before, during, and after the
     dispute process began with TransUnion and Equifax.
 24. At all times pertinent hereto, Defendants were acting by and through their agents,
     servants and/or employees, who were acting within the scope and course of their
     employment, and under the direct supervision and control of the Defendants
     herein.
 25. At all times pertinent hereto, the conduct of Defendants, as well as that of their
     agents, servants and/or employees, was malicious, intentional, willful, reckless,
     negligent and in wanton disregard for federal law and the rights of the Plaintiff
     herein.

                            CLAIM FOR RELIEF

 26. Plaintiff reasserts and incorporates herein by reference all facts and allegations
     set forth above.
 27. TransUnion is a “consumer reporting agency,” as codified at 15 U.S.C. §
     1681a(f).
 28. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).
 29. TD Bank is an entity who, regularly and in the course of business, furnishes
     information to one or more consumer reporting agencies about its transactions or




                                      3
    Case: 1:20-cv-00062-GHD-RP Doc #: 1 Filed: 04/06/20 4 of 5 PageID #: 4




          experiences with any consumer and therefore constitutes a “furnisher,” as
          codified at 15 U.S.C. § 1681s-2.
      30. TD Bank is reporting inaccurate credit information concerning Plaintiff to one
          or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.
      31. Plaintiff notified Defendants of a dispute on the account’s completeness and/or
          accuracy, as reported.
      32. TD Bank failed to complete an investigation of Plaintiff’s written dispute and
          provide the results of an investigation to Plaintiff and the credit bureaus within
          the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).
      33. TD Bank failed to promptly modify the inaccurate information on Plaintiff’s
          credit report in violation of 15 U.S.C. § 1681s-2(b).
      34. TransUnion and Equifax failed to delete information found to be inaccurate,
          reinserted the information without following the FCRA, or failed to properly
          investigate Plaintiff’s disputes.
      35. TransUnion and Equifax failed to maintain and failed to follow reasonable
          procedures to assure maximum possible accuracy of Plaintiff’s credit report,
          concerning the account in question, violating 15 U.S.C. § 1681e(b).
      36. As a result of the above violations of the FCRA, Plaintiff suffered actual damages
          in one or more of the following categories: lower credit score, denial of credit,
          embarrassment and emotional distress caused by the inability to obtain financing
          for everyday expenses, rejection of credit card application, higher interest rates
          on loan offers that would otherwise be affordable, and other damages that may
          be ascertained at a later date.
      37. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff
          for actual damages, punitive damages, statutory damages, attorney’s fees and
          costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as
follows:
      1. That judgment be entered against Defendants for actual damages pursuant
         to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;
      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and
      4. That the Court grant such other and further relief as may be just and proper.

                         DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands
trial by jury in this action of all issues so triable.

       Respectfully Submitted, this the 6th day of April, 2020.

                                      TAMMY COLLIER




                                           4
Case: 1:20-cv-00062-GHD-RP Doc #: 1 Filed: 04/06/20 5 of 5 PageID #: 5




                            /s/ Thomas Bellinder
                            Thomas Bellinder, Esquire (Bar No. 103115)
                            The Law Offices of Robert S. Gitmeid &
                            Associates, PLLC
                            11 Broadway, Suite 960
                            New York, NY 10004
                            (866) 707-4595
                            Counsel for Plaintiff




                                5
